Luke, J.
In his attachment declaration J. B. Davis alleged, that S. B. Melton engaged and employed petitioner to assist him in the sale of an undivided interest in Turkey Mountain Mineral Mine, and agreed to pay him one half of the proceeds of the sale, and that, “through the aid and assistance of petitioner in showing the said property and its mineral values,” a sale was made to Min*231eral Tone Company for $1,200. The verdict was for the plaintiff, and the sole question presented by the record is whether or not the evidence supports the verdict.
To our minds the evidence going to make out the case is unsatisfactory and far from convincing, but we can not say that the evidence did not warrant the jury in concluding that plaintiff “assisted” in the sale “by showing the property and its mineral values.” Therefore the judgment overruling the motion for a new trial is sustained.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.